Filed Pursuant to General Instruction II. K. of Form F-9;File No. 333-156187 PROSPECTUS SUPPLEMENT (To short form base shelf prospectus dated December 23, US$500,000,000 Thomson Reuters Corporation 4.70%Notes due 2019 We will pay interest on the notes on April 15 and October 15 of each year, beginning on April 15, 2010. Thenotes will mature on October 15, 2019. The notes will be direct, unsecured obligations of Thomson Reuters Corporation. The notes will be issued only in denominations of US$2,000 and multiples of US$1,000 in excess thereof. We may redeem all or a portion of the notes at any time at 100% of their principal amount plus a make-whole premium. We will also have the option to redeem the notes in whole and not in part at any time at 100% of the aggregate principal amount of the notes plus accrued interest to the date of redemption in the event of certain changes to Canadian withholding taxes. We will be required to make an offer to purchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest to the date of repurchase, upon the occurrence of a Change of Control Triggering Event (as defined herein). See the section of this prospectus supplement entitled “Description of the Notes” for more information, including a description of the ranking of the notes. Investing in the notes involves risks that are described in some of the documents incorporated by reference herein and in the “Risk Factors” section beginning on pageS-5 of this prospectus supplement and page 6of the accompanying short form base shelf prospectus. Per Note Total Public offering price (1) 99.649% US$498,245,000 Underwriting commission 0.50% US$ 2,500,000 Proceeds to Thomson Reuters (before expenses) 99.149% US$495,745,000 (1) Plus accrued interest on the notes from September 29, 2009, if settlement occurs after that date. The notes will not be listed on any securities exchange or quotation system and, consequently, there is no market through which the notes may be sold and purchasers may not be able to resell notes purchased under this prospectus supplement. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying short form base shelf prospectus. Any representation to the contrary is a criminal offense. We are permitted to prepare this prospectus supplement and the accompanying short form base shelf prospectus in accordance with Canadian disclosure requirements, which are different from those of the United States. We will adopt International Financial Reporting Standards, or IFRS, for the first time in our financial statements for the year ended December 31, 2009, which will include comparative financial statements for the year ended December 31, 2008. Our financial statements are subject to Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board as well as Canadian and U.S.securities regulatory auditor independence standards. Our consolidated financial statements may not be comparable to the financial statements of U.S.companies. Owning the notes may subject you to tax consequences in both the United States and Canada. This prospectus supplement and the accompanying short form base shelf prospectus may not describe these tax consequences fully. You should read the tax discussion contained in this prospectus supplement and the accompanying short form base shelf prospectus. Your ability to enforce civil liabilities under U.S.federal securities laws may be affected adversely because our company is incorporated under the laws of the Province of Ontario, Canada, some of our officers and directors and some of the experts named in this prospectus supplement and the accompanying short form base shelf prospectus are residents of Canada or the United Kingdom, and some of our assets and some of the assets of those officers, directors and experts may be located outside of the United States. The notes will be ready for delivery in book-entry form only through the facilities of The Depository TrustCompany and its direct and indirect participants, including Euroclear and Clearstream, on or about September 29, Joint Book-Running Managers BofA Merrill Lynch Barclays Capital Deutsche Bank Securities HSBC Senior Co-Managers Morgan Stanley RBS UBS Investment Bank Co-Managers BMO Capital Markets Citi Credit Suisse Goldman, Sachs & Co. Jefferies & Company JPMorgan RBC Capital Markets Standard Chartered Bank TD Securities September 22, 2009 Table of Contents TABLE OF CONTENTS Prospectus Supplement Page Important Notice About Information in this Prospectus Supplement and the Accompanying Short Form Base Shelf Prospectus S-3 Documents Incorporated by Reference S-3 Special Note Regarding Forward-Looking Information S-4 Risk Factors S-5 Business S-5 Recent Developments S-6 Use of Proceeds S-6 Selected Consolidated Financial Information S-6 Capitalization and Indebtedness S-9 Interest Coverage S-10 Description of the Notes S-11 Certain United States Federal Income Tax Considerations S-18 Certain Canadian Federal Income Tax Considerations S-19 Underwriting S-19 Credit Ratings S-22 Legal Matters S-22 Independent Auditors’ Consent S-23 Independent Auditors’ Consent S-24 Short Form Base Shelf Prospectus About ThisProspectus 2 Where You Can Find More Information 2 Enforceability of Civil Liabilities 3 Documents Incorporated by Reference 3 Special Note Regarding Forward-Looking Statements 4 Risk Factors 6 Business 8 The Dual Listed Company Structure 8 Use of Proceeds 8 Capitalization and Indebtedness 9 Interest Coverage 10 Share Capital 11 Description of Debt Securities 11 Description of Thomson Reuters PLC Guarantee 20 Plan ofDistribution 22 Certain Income Tax Considerations 23 Legal Matters 23 Experts 23 Documents Filed as Part of the Registration Statement 24 Expenses 24 Purchasers’ Statutory Rights 24 Independent Auditors’ Consent 25 Independent Auditors’ Consent 26 S-2 Table of Contents IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING SHORT FORM BASE SHELF PROSPECTUS This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes. The second part, the accompanying short form base shelf prospectus, gives more general information, some of which may not apply to the notes. If the description of the notes varies between this prospectus supplement and the accompanying short form base shelf prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference in this prospectus supplement, the accompanying short form base shelf prospectus and the other information included in the registration statement of which the accompanying short form base shelf prospectus forms a part. We have not authorized anyone to provide you with different or additional information. We are not making an offer of notes in any jurisdiction where the offer is not permitted by law. You should not assume that the information contained in or incorporated by reference in this prospectus supplement or the accompanying short form base shelf prospectus is accurate as of any date other than the date on the front of this prospectus supplement. In this prospectus supplement, unless otherwise indicated, capitalized terms which are defined in the accompanying short form base shelf prospectus are used herein with the meanings defined in the short form base shelf prospectus. The words “we,” “us,” “our”, “our company” and “Thomson Reuters” refer to Thomson Reuters Corporation and its consolidated subsidiaries, unless the context requires otherwise. Unless otherwise indicated, references in this prospectus supplement to “$”, “US$” or “dollars” are to U.S. dollars and references to “C$” are to Canadian dollars. All references in this prospectus supplement to “£” are to British pounds sterling. We will adopt IFRS for the first time in our financial statements for the year ended December 31, 2009, which will include comparative financial statements for the year ended December 31, 2008. IFRS 1, First-time Adoption of IFRS, requires that an entity develop accounting policies based on standards and related interpretations effective at the reporting date of its first annual IFRS financial statements (which in our situation is December 31, 2009). IFRS 1 also requires that those policies be applied as of the date of transition to IFRS (which in our situation is January 1, 2008) and throughout all periods presented in the first IFRS financial statements. The accompanying interim financial information as of June 30, 2009 and for the six months ended June 30, 2009 and 2008, and as of March 31, 2009 and for the three months ended March 31, 2009 and 2008 have been prepared in accordance with those International Accounting Standards Board, or IASB, standards and International Financial Reporting Interpretations Committee, or IFRIC, interpretations issued and effective, or issued and early adopted, at August 10, 2009. The IASB standards and IFRIC interpretations that will be applicable at December 31, 2009, including those that will be applicable on an optional basis, are not known with certainty as of this date and were not known with certainty at the time the interim financial information was prepared. As a result, the accounting policies used to prepare our interim financial information are subject to change up to the reporting date of our first consolidated annual IFRS financial statements. We expect to adopt in our December 31, 2009 financial statements the IASB standards and IFRIC interpretations as published at August 10, 2009, which were applied in the preparation of the interim financial information incorporated by reference herein. Previously, our financial statements were prepared in accordance with Canadian generally accepted accounting principles, or Canadian GAAP. Our amended interim financial statements for the three months ended March 31, 2009 were prepared in accordance with IFRS, as issued by the IASB. As these interim financial statements represent our initial presentation of our results and financial position under IFRS, they were prepared in accordance with IFRS 1, First-Time Adoption of IFRS as well as IAS 34, Interim Financial Reporting.
